 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 1 of 7 PageID: 1



VIRGINIA & AMBINDER, LLP
By: Charles R. Virginia, Esq.
Nicole Marimon, Esq.
40 Broad Street, 7th Floor
New York, New York 10004
Telephone: (212) 943-9080
Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

TRUSTEES OF THE NEW JERSEY B.A.C. HEALTH
FUND, TRUSTEES OF THE NEW JERSEY B.A.C.
ANNUITY FUND, TRUSTEES OF THE B.A.C. LOCAL 5
PENSION FUND, TRUSTEES OF THE NEW JERSEY
BM&P APPRENTICE AND EDUCATION FUND, 19 CV ______
TRUSTEES OF THE BRICKLAYERS & TROWEL
TRADES     INTERNATIONAL    PENSION       FUND,
TRUSTEES OF THE INTERNATIONAL MASONRY
INSTITUTE, and RICHARD TOLSON, as Administrator of COMPLAINT
B.A.C. ADMINISTRATIVE DISTRICT COUNCIL OF
NEW JERSEY,

                                                Plaintiffs,

                          -against-

JPE CONSTRUCTION, INC.,

                                               Defendant.


       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer welfare and pension funds through their respective Boards of
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 2 of 7 PageID: 2



Trustees, and by a labor union through its authorized representative, to collect delinquent employer

contributions to employee benefit plans.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this district pursuant to section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and section 301 of the LMRA, 29 U.S.C. § 185.

                                           THE PARTIES

       4.      Plaintiffs Trustees of the New Jersey B.A.C. Health Fund (the “Health Fund”) are

the employer and employee trustees of a labor-management trust fund organized and operated

pursuant to a trust agreement and various collective bargaining agreements in accordance with

Section 302 of the LMRA, 29 U.S.C. § 186. The Health Fund is an employee benefit plan within

the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The Health Fund maintains its

principal place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       5.      Plaintiffs Trustees of the New Jersey B.A.C. Annuity Fund (the “Annuity Fund”)

are the employer and employee trustees of multi-employer, labor-management trust funds,

organized and operated pursuant to various collective bargaining agreements in accordance with

Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Annuity Fund is an

employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA, 29

U.S.C. §§ 1002(37) and 1145. The Annuity Fund maintains its principal place of business at 14

Plog Road, Suite 2, Fairfield, New Jersey 07004.




                                                 2
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 3 of 7 PageID: 3



       6.     Plaintiffs Trustees of the B.A.C. Local 5 of New Jersey Pension Fund (the “Local

5 Pension Fund”) are the employer and employee trustees of multi-employer, labor-management

trust funds, organized and operated pursuant to various collective bargaining agreements in

accordance with Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Local 5

Pension Fund is an employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1)

of ERISA, 29 U.S.C. §§ 1002(37) and 1145. The Local 5 Pension Fund maintains its principal

place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       7.     Plaintiffs Trustees of the New Jersey BM&P Apprentice and Education Fund (the

“Apprentice Fund”)(collectively the Health Fund, Annuity Fund, the Local 5 Pension Fund, and

the Apprentice Fund shall be referred to as the “Local Funds”) are the employer and employee

trustees of a labor-management trust fund organized and operated pursuant to a trust agreement

and various collective bargaining agreements in accordance with Section 302 of the LMRA, 29

U.S.C. § 186. The Apprentice Fund is an employee benefit plan within the meaning of Section

3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the meaning of Section

3(37) of ERISA, 29 U.S.C. § 1002(37). The Apprentice Fund maintains its principal place of

business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       8.     Plaintiffs Trustees of the Bricklayers & Trowel Trades International Pension Fund

(the “International Pension Fund”) are the employer and employee trustees of a labor-management

trust fund organized and operated pursuant to a trust agreement and various collective bargaining

agreements in accordance with Section 302 of the LMRA, 29 U.S.C. § 186. The International

Pension Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29 U.S.C.

§ 1002(3), and a multiemployer plan within the meaning of Section 3(37) of ERISA, 29 U.S.C. §




                                               3
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 4 of 7 PageID: 4



1002(37). The International Pension Fund maintains its principal place of business at 620 F Street,

N.W., Washington, District of Columbia 20004.

       9.      Plaintiffs Trustees of the International Masonry Institute (the “IMI”) are the

employer and employee trustees of a labor-management trust fund organized and operated

pursuant to a trust agreement and various collective bargaining agreements in accordance with

Section 302 of the LMRA, 29 U.S.C. § 186. The IMI is an employee benefit plan within the

meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The IMI maintains its principal place

of business at 620 F Street, N.W., Washington, District of Columbia 20004.

       10.     Plaintiff Richard Tolson is the Administrator of the B.A.C. Administrative District

Council of New Jersey (the “Union”) and brings this action in his representative capacity on behalf

of the Union for dues check-offs and other contributions. The Union is a labor organization within

the meaning of Section 301 of the LMRA, 29 U.S.C. § 185, and represents employees in an

industry affecting commerce as defined in Section 502 of the LMRA, 29 U.S.C. § 142, and Section

3(4) of ERISA, 29 U.S.C. § 1002(4). The Union maintains its principal place of business at 3281

Route 206, Bordentown, New Jersey 08505.

       11.     Upon information and belief, JPE Construction, Inc. (“Defendant” or “JPE”) is a

corporation organized and established under the laws of the State of New Jersey. At all relevant

times, JPE was an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5),

and was an employer in an industry affecting commerce within the meaning of Section 501 of the

LMRA, 29 U.S.C. § 142. JPE maintains its principal place of business at 601 Clearview Avenue,

Woodbury Heights, NJ 08097.




                                                4
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 5 of 7 PageID: 5



                                   STATEMENT OF FACTS

       12.       JPE and the Union are parties to a Collective Bargaining Agreement establishing

the terms and conditions of employment for employees of JPE working as bricklayers, cement

masons, plasterers, pointer caulkers, cleaners, fire proofers, stone masons, brick pavers and

exterior marble masons (“Covered Work”) within a specified geographical area.

       13.       The Collective Bargaining Agreement provides that JPE must make specified

contributions to the Health Fund, the Annuity Fund, the Local 5 Pension Fund, the Apprentice

Fund, the International Pension Fund, and the IMI (collectively, the “Funds”) and forward

specified dues check-offs and other contributions to the Union for each hour of Covered Work

performed by JPE’s employees.

       14.       From June 5, 2019 through August 2, 2019, employees of JPE performed Covered

Work on a project located in Montgomery Township, New Jersey (“Montgomery Project”). In

connection with Covered Work performed on the Montgomery Project, JPE failed to make

payment of $5,573.12 in required contributions to the Funds and of $618.24 in required dues

check-offs to the Union.

                                 FIRST CLAIM FOR RELIEF
       15.       Plaintiffs repeat the allegations set forth in paragraphs 1 through 14 above and

incorporate them herein by reference.

       16.       Section 515 of ERISA provides: “Every employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.



                                                 5
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 6 of 7 PageID: 6



       17.     By its failure to remit $5,573.12 to the Funds in connection with Covered Work

performed on the Montgomery Project, JPE contravened the Collective Bargaining Agreement and

section 515 of ERISA, 29 U.S.C. § 1145.

       18.     Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides that, upon a finding

that an employer violated Section 515 of ERISA, 29 U.S.C. § 1145, the plan is entitled to judgment

for the amount of delinquent contributions, plus interest and liquidated damages at rates prescribed

by the documents and instruments governing the plan, and the reasonable attorneys’ fees and costs

incurred by the plan in prosecuting the action.

       19.     Under the documents and instruments governing the Local Funds, employers

whose contributions are delinquent are liable for interest at the rate of 10% per annum and

liquidated damages of 20% of the principal amount due. Similarly, under the documents and

instruments governing the International Pension Fund and the IMI, employers whose contributions

are delinquent are liable for interest at the rate of 15% per annum and liquidated damages of 20%

of the principal amount due.

       20.     Accordingly, in connection with the Montgomery Project and Covered Work

performed at the Montgomery Project, JPE is liable to the Funds for $5,573.12, plus interest,

liquidated damages, and attorneys’ fees and costs.

                               SECOND CLAIM FOR RELIEF
       21.     Plaintiffs repeat the allegations set forth in paragraphs 1 through 20 above and

incorporate them herein by reference.

       22.     By its failure to remit $618.24 in dues check-offs and other contributions to the

Union in connection with Covered Work performed on the Montgomery Project and at various

sites in New Jersey, JPE contravened the Collective Bargaining Agreement.



                                                  6
 Case 1:19-cv-18542-NLH-AMD Document 1 Filed 09/30/19 Page 7 of 7 PageID: 7



       23.     Accordingly, in connection with the Montgomery Project, JPE is liable to the Union

for $618.24.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Award the Funds judgment for $5,573.12, plus interest, liquidated damages, and

attorneys’ fees and costs;

       (2)     Award the Union judgment for $618.24; and

       (3)     Award Plaintiffs such further legal, equitable, or other relief as the Court may deem

just and proper.

Dated: New York, New York             Respectfully submitted,
       September 30, 2019
                                      VIRGINIA & AMBINDER, LLP




                              By:     ____/s/ Nicole Marimon_____
                                      Charles R. Virginia, Esq.
                                      Nicole Marimon, Esq.
                                      Attorneys for Plaintiffs
                                      40 Broad Street, 7th Floor
                                      New York, New York 10004
                                      Office Tel. No.: (212) 943-9080




                                                 7
